Title: Enclosure: Gales & Seaton’s Circular on Publication of Congressional Proceedings, 26 January 1818
From: Gales & Seaton
To: 


                        
                            SIR:
                            OFFICE OF THE NATIONAL INTELLIGENCER,Washington, January 26, 1818. 
                        
                        It cannot have escaped your observation that there exists at present no History of the Proceedings of the Congress of the United States, except that which is afforded by the Journals of the two Houses; of one of which Records there remains but a single complete copy in print, and of the other no printed copy whatever! With the unfortunate Library of Congress, which fell a sacrifice to the torch of the enemy during the invasion of 1814, perished all the other remaining copies of the Journals of Congress.
                        Our attendance on Congress for some years has produced a regret, strengthened by every day’s experience, that the Debates of the two Houses, as well as its Journals, have not been collated and preserved in some durable form. Though occasional errors are doubtless to be found in the Reports of the Debates furnished for the Newspapers, it will not be denied that they afford an indication of the motives of public acts, and an illustration of their merits, sufficiently accurate to deserve to be saved from oblivion. It was but the other day, in debating the case of John Anderson, that reference was repeatedly made by members to a decision in 1795, of a particular case, the Debate on which occupied many days. The principles on which that case was decided were so little known, as to depend upon the recollection of members who had heard their predecessors say on what grounds the decision of that day had been made. It was not even distinctly known, whether the powers of the House had been brought into question. And little more distinct was the information in the case, also referred to in that Debate, which occurred in the Senate; of which the condensed view in Jefferson’s Manuel was the only authority that could be referred to for the grounds of that decision.
                        Is it not obvious, that, not only in those cases, but in others which have occurred, as in many which will hereafter occur, it would have been important to have a record to which to refer for the opinions at large, which have been previously expressed on cases analogous to those which daily arise, to which a copious Index would afford the means of prompt reference?
                        It appears to us also important, in various other views, that such a record or Register should exist. The youth of the country would thence be able to form for themselves, much earlier than by personal observation of daily events, just ideas of the principles of our government; to ascertain how the great fathers of their country, and their own immediate ancestors, acted and thought. To those who devote the manhood of their lives to the prosecution of their individual interests, belongs the satisfaction that their labor contributes to augment their estates, and aggrandize the interests of their families. Those who fill the chief civil offices of their country, if they fail to enrich their families, have their services indelibly impressed on the annals of their country, and their names perpetuated to posterity, by being conferred on the children of their contemporaries, and on the towns and counties founded at the era when they are at the zenith of their reputation. Still more brilliant and consolatory are the rewards of the warrior, who, on the ocean and the land, devotes his life to his country: while living, he is clothed with honors and rewards, and when dead, his name ascends to immortality. But, of those who, in the arduous and rugged path of legislative duty, exhaust the prime of their lives, laboring for the happiness of their country and the success of its institutions, how scanty the rewards—how few the gratifications, on their retirement! When their children, anxious to learn their father’s public services and imitate his virtues, enquire for the records of his actions or the history of his political life, they ask in vain—the patriot’s devotion survives in the happiness of his country, but the name of the benefactor is forgotten. These considerations have forced themselves on our attention; and have added to the measure of our regret, that no means have been taken, under the authority of government, to recover and embody what yet remains, in scattered fragments, of the history of Congress. By the diffusion of such a work, amongst the Executive authorities of the several States, and among the public Libraries of Colleges and of other Institutions throughout the union; by the preservation of them, for the use of successive Congresses at the seat of government, in the Library of Congress, and in the various Executive offices; it is obvious how great an advantage would accrue to the public interest. For, thus would be afforded not only the means of a due investigation of the constructions given to our constitutional provisions, so important to be understood, but also the materials of our history, which are daily perishing by the gradual but certain dilapidations of Time on the fugitive sheets in which they have heretofore been casually registered and preserved.
                        These observations, it will be seen, have allusion to some proposition for embodying in a more durable form the Votes, Proceedings and Debates of Congress.
                        We have been repeatedly pressed by our friends to undertake a work of this character, which our situation and avocations appear to place within our power. We have hitherto shrunk from a task which we knew would be laborious, and which we feared would be as unprofitable and thankless as laborious. It is one which never can be undertaken without legislative aid, which we had no disposition to ask; one objection to which, however, is in some degree lessened by seeing the facilities which Congress have given in that way to the new Edition of the Laws, and to the late Edition of State Papers—undertakings certainly not more requiring it, nor more worthy of it, than that which it is the intention of this letter to suggest rather than to propose.
                        After these preliminary remarks, we will submit our leading ideas respecting a work which we consider of great importance to the Public, and which that consideration, rather than any of private emolument, has induced us to take the trouble of putting on paper.
                        In the first place, such a work should go back to the first opening of Congress under the present constitution; and should comprize all the Debates of an authentic character, which can be recovered from the various sources to which access can be obtained, to be interwoven with an accurate Journal from the official copy, rejecting only the petitions presented and the technicalities not necessary to an accurate relation of facts. For these objects, a permission of free access to and use of the Library of Congress and of the journals of both Houses will be necessary. For the last eighteen years, the materials are generally in our possession; and for the last ten years our personal knowledge will enable us to discriminate between what ought to be accepted, and what rejected, of the Debates of Congress. But, as it will require from three to five years to bring up this series, with a due attention to method and perspicuity, it is proposed contemporaneously to go on with the publication of the Journal of Proceedings and Debates, or Congressional History, of the present day; the volume containing which to be published before the commencement of each succeeding session of Congress.
                        It is proposed to give an useful quality and additional value to these volumes by a copious Index to each, embracing all the names as well as all the subjects therein in any manner referred to. So that, the name or subject being mentioned, it may be readily turned to.
                        We have had, for better illustration of our idea, a specimen of a few pages printed, which is herewith laid before you. It will give a general impression of our present ideas of the work which is required.
                        We have already intimated that this work, involving great labor as well as expense—for nearly every line of it will have to be transcribed, to prepare it for the press—cannot be undertaken without legislative aid. It only remains to add, that it will never more be thought of by the undersigned, unless such a decidedly favorable disposition towards it shall be manifested, as shall induce us to offer proposals for the work.
                        
                            We are, Sir, With respect and consideration, Your most obedient servants,
                            Gales & Seaton
                        
                    